DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner).
Regarding claim 1, Mastrianni teaches a system (abstract; [0002]), comprising: 
a memory (Figure 3, memory, 241) that stores computer executable components ([0070]; [0075]; [0088]); 
Figure 3, processor, 204), operably coupled to the memory (241), and that executes the computer executable components stored in the memory (241) ([0070]; [0088]), wherein the computer executable components comprise: 
a machine learning component configured to: 
monitors, via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; machine learning, [0068]), and 
detects, by analyzing the state of the entity, that a defined symptom of the entity is increasing (stress indicated: [0038]-[0039]; [0044]; [0051]; [0057]); and 
a response component that: 
transmits a first signal that causes an audio device (Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; audio stimulus delivered to reduce stress measured in biometric data, [0064]; [0077]-[0081]), and 
in response to a determination that the defined symptom has not decreased as a result of the audio response, transmits a second signal that causes a tactile device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).

However, Reiner teaches a system, comprising: a processor (Figure 2, microprocessor, 50), operably coupled to a memory storing computer executable components configured to: monitor a state of an entity via one or more sensors, and providing a response to the entity based on symptoms detected by analyzing the state of the entity ([0019]-[0021]; [0022]; [0029]); wherein the response is transmission of a signal causing a device (Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). Reiner teaches the one or more sensors may include “sensors and monitors useful for monitoring such parameters” as muscle tension ([0021]), such as electromyography sensors ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an EMG sensor for detecting muscle tension of the entity as taught by Reiner as one of the sensors in the system of Mastrianni, because Reiner teaches muscle tension is an additional useful parameter to monitor for determining an entity’s physiological state as it is “relevant to the relaxed state and brain wave entrainment” ([0004]; [0021]). 
Regarding claim 3, Mastrianni in view of Reiner teaches all the limitations of claim 1. Mastrianni teaches the tactile device includes a fan to simulate a breeze ([0064]), and does not teach the tactile device is a massage device.
However, Reiner further teaches the processor (50) is configured to transmit a signal causing a massage device (Figure 2, roller system, 16) to produce the haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 6, Mastrianni in view of Reiner teaches all the limitations of claim 1. Mastrianni teaches the one or more sensors are a microphone to detect voice of the entity, a heart rate monitor to detect heart rate of the entity, a pulse monitor to detect pulse of the entity, an accelerometer to measure body movement of the entity, a blood pressure monitor to measure blood pressure of the entity, or a pulse oximeter to monitor blood oxygen level of the entity ([0040]; [0047]; [0063]; [0070]).
Regarding claim 10, Mastrianni teaches a computer-implemented method (abstract; [0002]; [0011]; [0027]; [0077]-[0081]; [0088]), comprising: 
monitoring, by a system operatively coupled to a processor (Figure 3, processor, 204), via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; [0068]; [0088]);
detecting, by the system, by analyzing the state of the entity, that a defined symptom of the entity is increasing (stress indicated: [0038]-[0039]; [0044]; [0051]; [0057]);
transmitting, by the system, a first signal that causes an audio device (Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; 
in response to determining that the defined symptom has not decreased as a result of the audio response, transmitting, by the system, a second signal that causes a device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).
Mastrianni does not teach the one or more sensors comprise an EMG sensor to detect muscle tension of the entity. 
However, Reiner teaches a computer-implemented method (abstract; [0012]; [0029]), comprising: monitoring, by a system operatively coupled to a processor (Figure 2, microprocessor, 50), via one or more sensors, a state of an entity, and providing a response to the entity based on symptoms detected by analyzing the state of the entity ([0019]-[0021]; [0022]; [0029]); wherein the response is transmission of a signal causing a device (Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). Reiner teaches the one or more sensors may include “sensors and monitors useful for monitoring such parameters” as muscle tension ([0021]), such as electromyography sensors ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an EMG sensor for detecting muscle tension of the entity as taught by Reiner as one of the sensors in the system of Mastrianni, because Reiner teaches muscle tension is an additional useful 
Regarding claim 12, Mastrianni in view of Reiner teaches all the limitations of claim 10. Mastrianni teaches the tactile device includes a fan to simulate a breeze ([0064]), and does not teach the tactile device is a massage device.
However, Reiner further teaches the system transmits a signal causing a massage device (Figure 2, roller system, 16) to produce the haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder or back massage device of Reiner as the device producing the haptic response of Mastrianni, because Reiner teaches providing biofeedback via a shoulder or back massage “promotes relaxation” to assist a user in controlling negative symptoms, such as increased respiration indicating stress ([0009]; [0012]). Accordingly, the modified method of Mastrianni and Reiner teaches the haptic response is a shoulder massage or a back massage (Reiner, [0016]).
Regarding claim 17, Mastrianni teaches a computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith ([0088]), the program instructions executable by a processor (Figure 3, processor, 204) to cause the processor (204) to: 
monitor, via one or more sensors (Figure 1, EEG sensors, 108a, 108b, 108c and “other biometric devices”), a state of an entity ([0035]; [0038]-[0039]; EEG, blood pressure cuff, pulse oximeter, heart rate monitor, [0047], [0063] and [0070]; [0068]; [0088]);

transmit a first signal that causes an audio device (Figure 1, audio speakers, 106) to produce an audio response selected to decrease the defined symptom ([0035]; audio stimulus delivered to reduce stress measured in biometric data, [0064]; [0077]-[0081]); and 
in response to determining that the defined symptom has not decreased as a result of the audio response, transmitting, by the system, a second signal that causes a device to produce a haptic response to the entity, wherein the haptic response is selected to decrease the defined symptom (tactile stimulus [0036]; audio stimulus is replaced with tactile stimulus when biometric data indicates stress level is not sufficiently reduced by audio stimulus: [0051], [0056]-[0057], [0064], [0077]-[0081]).
Mastrianni does not teach the one or more sensors comprise an EMG sensor to detect muscle tension of the entity. 
However, Reiner teaches a computer-implemented method (abstract; [0012]; [0029]), comprising: monitoring, by a system operatively coupled to a processor (Figure 2, microprocessor, 50), via one or more sensors, a state of an entity, and providing a response to the entity based on symptoms detected by analyzing the state of the entity ([0019]-[0021]; [0022]; [0029]); wherein the response is transmission of a signal causing a device (Figure 2, roller system, 16) to produce a haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). Reiner teaches the one or more sensors may include “sensors and monitors useful for monitoring such parameters” as muscle tension ([0021]), such as electromyography sensors ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an 
Regarding claim 19, Mastrianni in view of Reiner teaches all the limitations of claim 17. Mastrianni teaches the device includes a fan to simulate a breeze ([0064]), and does not teach the tactile device is a massage device.
However, Reiner further teaches the system transmits a signal causing a massage device (Figure 2, roller system, 16) to produce the haptic response to the entity that is selected to decrease the symptoms detected ([0009]; [0012]; [0016]; [0019]-[0021]; [0022]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoulder or back massage device of Reiner as the device producing the haptic response of Mastrianni, because Reiner teaches providing biofeedback via a shoulder or back massage “promotes relaxation” to assist a user in controlling negative symptoms, such as increased respiration indicating stress ([0009]; [0012]). Accordingly, the modified method of Mastrianni and Reiner teaches the haptic response is a shoulder massage or a back massage (Reiner, [0016]).
Claims 2, 4, 5, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner) as applied to claim 1, 10, or 17 above, and further in view of U.S. Patent Application Publication No. 2018/0104439 (Tzvieli).
Regarding claims 2, 11, and 18, Mastrianni in view of Reiner teaches all the limitations of claim 1, 10, or 17. The modified system, method, and computer program products of 
However, Tzvieli teaches a system ([0220]), method ([0242]), and computer program product (computer includes memory, processor, [0059]; computer, [0221]; system includes processor, memory, computer-executable instructions, [0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that causes an audio device to produce an audio response or a tactile device to cause a haptic response to be provided to the entity, wherein transmission of the signal that causes the audio response or the haptic response is based on detection of the defined symptoms ([0225]-[0227]; [0242]); wherein the audio response is a breathing exercise or music ([0225]-[0227]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio response of Mastrianni to include a breathing exercise or music as taught by Tzvieli, as Tzvieli teaches providing an audio response to the user in the form of music or a breathing exercise is effective for reducing stress or anxiety in the user ([0225]-[0227]).
Regarding claim 4, Mastrianni in view of Reiner teaches all the limitations of claim 1. The modified system of Mastrianni and Reiner teaches the audio or haptic responses are generated following detection of the defined symptoms (see discussion for claim 1), but does not specify the audio or haptic response is generated at a time period less than 1 minute from the time of the detection of the defined symptoms.
However, Tzvieli teaches a system ([0220]) and method ([0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that 
Regarding claims 5 and 13, Mastrianni in view of Reiner teaches all the limitations of claims 1 and 10. The modified system and method of Mastrianni and Reiner teaches the audio or haptic responses are changed following determination that the biometric data indicates the detected symptom remains at an undesired level or is insufficiently reduced (Mastrianni: [0056]-[0057]; see discussion for claims 1 and 10), but does not specify the audio response or the haptic response is changed based on a determination that the defined symptom has increased over time.
However, Tzvieli teaches a system ([0220]) and method ([0242]), comprising: a processor configured to: monitor a state of an entity ([0220]; [0242]); detect defined symptoms of the entity by analyzing the state of the entity ([0220]; [0242]); and transmit a signal that causes an audio device to produce an audio response or a tactile device to cause a haptic response to be provided to the entity, wherein transmission of the signal that causes the audio response or the haptic response is based on detection of the defined symptoms ([0225]-[0227]; [0242]); wherein the audio response or the haptic response is changed based on a determination .
Claims 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189639 (Mastrianni) in view of U.S. Patent Application Publication No. 2008/0269629 (Reiner) as applied to claim 1, 10, or 17 above, and further in view of U.S. Patent Application Publication No. 2012/0182143 (Gaines et al.).
Regarding claims 7-9, 14-16, and 20, Mastrianni in view of Reiner teaches all the limitations of claims 1, 10, or 17. Mastrianni teaches capturing and analyzing the user’s voice ([0047]), but does not teach utilizing voice recognition to detect a call for help from the user, or notifying a caregiver or an emergency service upon detection of the call for help from the user. Mastrianni additionally does not teach a notification component is configured to notify a caregiver or emergency service if the defined symptom meets a threshold level.
However, Gaines et al. teaches a system and computer-implemented method, comprising: monitoring a user via a processor and utilizing voice recognition to detect a call for help from the entity, and notifying a caregiver or an emergency service upon detection of the call for help ([0010]-[0011]; [0083]). Gaines further teaches a notification component is configured to notify a caregiver or emergency service if the defined symptom meets a threshold level (when received .
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 112(a) and (b) with respect to the limitation “massage device” have been considered but are moot because claims 1, 10, and 17 have been amended to no longer invoke 35 U.S.C. 112(f) via the recitation of “massage device”.
Applicant’s arguments, see pages 10-14, filed 7 April 2021, with respect to the rejections of claims 1, 10, 17, and their dependents under 35 U.S.C. 103 citing at least Mastrianni and Reiner et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Mastrianni and a new interpretation of Reiner as these references in combination better teach and/or suggest applicant’s claimed invention in light of the amendments to the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2008/0171914 (Ouwerkerk et al.) teaches a system for determining a stress related condition of a user via monitoring a plurality of physiological sensors including EMG sensors for detecting muscle tension, and providing feedback to the user to reduce the user’s stress level (abstract; [0019]-[0020]; [0025]-[0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791